 

Exhibit 10.3

 

 

 

Opening Transaction

To:

 

Regal Entertainment Group

 

 

 

A/C:

 

YHGHR0

 

 

 

From:

 

Credit Suisse Capital LLC
Eleven Madison Avenue
New York, NY 10010

 

 

 

Re:

 

Issuer Warrant Transaction

 

 

 

Ref. No:

 

53380038

 

 

 

Date:

 

March 5, 2008

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse Capital LLC
(“Dealer”), represented by Credit Suisse Securities (USA) LLC (“Agent”) as its
agent, and Regal Entertainment Group (“Issuer”).  This communication constitutes
a “Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.  For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of Loss and Second Method and US Dollars (“USD”) as the
Termination Currency and (ii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

--------------------------------------------------------------------------------


 


2.     THE TRANSACTION IS A WARRANT TRANSACTION, WHICH SHALL BE CONSIDERED A
SHARE OPTION TRANSACTION FOR PURPOSES OF THE EQUITY DEFINITIONS.  THE TERMS OF
THE PARTICULAR TRANSACTION TO WHICH THIS CONFIRMATION RELATES ARE AS FOLLOWS:


 

General Terms:

 

 

 

 

 

Trade Date:

 

March 5, 2008

 

 

 

Effective Date:

 

March 10, 2008, or such other date as agreed between the parties, subject to
Section 8(l) below

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European

 

 

 

Warrant Type:

 

Call

 

 

 

Seller:

 

Issuer

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The Common Stock of Issuer, par value USD0.001 per share (Ticker Symbol: “RGC”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD25.3760

 

 

 

Premium:

 

USD5,700,000 (Premium per Warrant USD0.691009)

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to

 

2

--------------------------------------------------------------------------------


 

 

 

the preceding proviso as of the Final Disruption Date, the Calculation Agent may
elect in its discretion that the Final Disruption Date shall be the Expiration
Date (irrespective of whether such date is an Expiration Date in respect of any
other Component for the Transaction). “Final Disruption Date” means August 4,
2011.  Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component.  Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

 

 

 

Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of

 

 

Giving Notice:

 

Attn:  Chief Financial Officer

 

 

Telephone:  (865) 922-1123

 

 

Facsimile:  (865) 922-6085

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attn:  Senior Vice President, Finance

 

 

Facsimile:  (865) 922-6085

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

Settlement Method Election:

 

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Issuer may elect Cash Settlement

 

3

--------------------------------------------------------------------------------


 

 

 

only if Issuer represents and warrants to Dealer in writing on the date of such
election that the representations and warranties set forth in clauses (A) and
(B) of Section 7(a)(i) of this Confirmation are true and correct as of such date
and Issuer is electing Cash Settlement in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws; and (iii) any
election of settlement method shall apply to all Components.

 

 

 

Electing Party:

 

Issuer

 

 

 

Settlement Method Election Date:

 

The third Scheduled Trading Day immediately preceding the Expiration Date for
the Component with the earliest Expiration Date.

 

 

 

Default Settlement Method:

 

Net Share Settlement

 

 

 

Settlement Currency:

 

USD

 

 

 

Net Share Settlement:

 

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.  If,
in the reasonable judgment of Dealer, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the Number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by
(B) such VWAP Price.

 

 

 

Settlement Price:

 

VWAP Price

 

 

 

VWAP Price:

 

For any Valuation Date, the New York Volume Weighted Average Price per share of
Shares for the regular trading session (including any extensions thereof) of the
Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session), as published by Bloomberg at
4:15 p.m. New York City time (or 15 minutes following the end of any extension
of the

 

4

--------------------------------------------------------------------------------


 

 

 

regular trading session) on such Valuation Date, on Bloomberg page “RGC <Equity>
AQR” (or any successor thereto) (or if such published volume weighted average
price is unavailable or is manifestly incorrect, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent using a volume
weighted method).

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements, including, without
limitation, with respect to any sale, re-sale, assignment or transfer of such
Shares, under applicable securities laws as a result of the fact that Seller is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable,
as if “Physical Settlement” applied to the Transaction.

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.

 

 

 

Extraordinary Dividend:

 

Any cash dividend or distribution on the Shares with an ex dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date that
exceeds the Ordinary Dividend Amount for such dividend or distribution.

 

 

 

Ordinary Dividend:

 

For the first dividend or distribution on the Shares for which the ex dividend
date occurs during any regular quarterly dividend period of Issuer, USD0.30; for
any other dividend or distribution on the Shares for which the ex dividend date
occurs during the same regular quarterly dividend period, USD0.00.

 

 

 

Calculation Agent Adjustment
for Extraordinary Dividend:

 

If an ex-dividend date for an Extraordinary Dividend occurs, then the
Calculation Agent will make adjustments to the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction as it determines
appropriate to account for the economic effect on the Transaction of such
Extraordinary Dividend.

 

 

 

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)  Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)  Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

5

--------------------------------------------------------------------------------


 

(c)  Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination), provided that the
Calculation Agent may elect Component Adjustment

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)  Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)  Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

(c)  Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Modified Calculation

 

 

Agent Adjustment:

 

With respect to any Merger Event to which Modified Calculation Agent Adjustment
applies, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, the Dealer, the Issuer of the
Affected Shares and the entity which will be the Issuer of the New Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

 

 

 

Reference Markets:

 

For the avoidance of doubt, and without limiting the generality of the foregoing
provisions, any adjustment effected by the Calculation Agent pursuant to
Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market.

 

 

 

Nationalization, Insolvency

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or

 

6

--------------------------------------------------------------------------------


 

 

 

their respective successors); if the Shares are immediately re-listed, re-traded
or re-quoted on any such exchange or quotation system, such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)  Change in Law:

 

Applicable

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable

 

 

 

(e)  Increased Cost of Hedging:

 

Applicable

 

 

 

(f)  Loss of Stock Borrow:

 

Applicable

 

 

 

  Maximum Stock Loan Rate:

 

2.00% per annum

 

 

 

(g)  Increased Cost of Stock Borrow:

 

Applicable

 

 

 

   Initial Stock Loan Rate:

 

0.25% per annum

 

 

 

Hedging Party:

 

Buyer

 

 

 

Determining Party:

 

Buyer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.  Calculation Agent:

 

Dealer.

 

 

 

4.  Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

Citibank, National Association

 

 

Bank Routing: 021-000-089

 

 

Swift: CITIUS33

 

 

Account Name: Credit Suisse Capital LLC

 

 

Account No.: 3045-9883

 

 

BIC: CSFBUS3L

 

 

 

 

 

Issuer Payment Instructions:

 

 

 

 

 

To be provided by Issuer.

 

 

 

 

 

5.  Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is:

 

 

 

 

 

Credit Suisse Capital LLC

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

 

7

--------------------------------------------------------------------------------


 

 

The Office of Issuer for the Transaction is:

 

 

 

 

 

 

 

 

Regal Entertainment Group

 

 

 

 

7132 Regal Lane

 

 

 

 

Knoxville, TN 37918

 

 

 

 

 

 

 

6.

Notices: For purposes of this Confirmation:

 

 

 

 

 

 

(a)

Address for notices or communications to Issuer:

 

 

 

 

 

 

 

To:

Regal Entertainment Group

 

 

 

7132 Regal Lane

 

 

 

Knoxville, TN 37918

 

 

Attn:

Chief Financial Officer

 

 

Telephone:

(865) 922-1123

 

 

Facsimile:

(865) 922-6085

 

 

 

 

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

 

 

 

 

To:

Credit Suisse Capital LLC

 

 

 

c/o Credit Suisse Securities (USA) LLC

 

 

 

Eleven Madison Avenue

 

 

 

New York, NY10010

 

 

Attn:

Equity Linked Origination Group

 

 


7.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS:


 


(A)           IN ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN THE AGREEMENT
AND THOSE CONTAINED ELSEWHERE HEREIN, ISSUER REPRESENTS AND WARRANTS TO AND FOR
THE BENEFIT OF, AND AGREES WITH, DEALER AS FOLLOWS:


 


(I)            ON THE TRADE DATE, (A) NONE OF ISSUER AND ITS OFFICERS AND
DIRECTORS IS AWARE OF ANY MATERIAL NONPUBLIC INFORMATION REGARDING ISSUER OR THE
SHARES AND (B) ALL REPORTS AND OTHER DOCUMENTS FILED BY ISSUER WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE EXCHANGE ACT WHEN CONSIDERED
AS A WHOLE (WITH THE MORE RECENT SUCH REPORTS AND DOCUMENTS DEEMED TO AMEND
INCONSISTENT STATEMENTS CONTAINED IN ANY EARLIER SUCH REPORTS AND DOCUMENTS), DO
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR ANY OMISSION OF A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT
MISLEADING.


 


(II)           WITHOUT LIMITING THE GENERALITY OF SECTION 13.1 OF THE EQUITY
DEFINITIONS, ISSUER ACKNOWLEDGES THAT DEALER IS NOT MAKING ANY REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO THE TREATMENT OF THE TRANSACTION UNDER FASB
STATEMENTS 128, 133 (AS AMENDED), 149 OR 150, EITF ISSUE NO. 00-19, 01-6 OR 03-6
(OR ANY SUCCESSOR ISSUE STATEMENTS) OR UNDER ANY ACCOUNTING STANDARDS INCLUDING
FASB’S LIABILITIES & EQUITY PROJECT.


 


(III)          PRIOR TO THE TRADE DATE, ISSUER SHALL DELIVER TO DEALER A
RESOLUTION OF ISSUER’S BOARD OF DIRECTORS AUTHORIZING THE TRANSACTION AND SUCH
OTHER CERTIFICATE OR CERTIFICATES AS DEALER SHALL REASONABLY REQUEST.


 


(IV)          ISSUER IS NOT ENTERING INTO THIS CONFIRMATION TO CREATE ACTUAL OR
APPARENT TRADING ACTIVITY IN THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES) OR TO RAISE OR DEPRESS OR OTHERWISE MANIPULATE THE
PRICE OF THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES) OR OTHERWISE IN VIOLATION OF THE EXCHANGE ACT.


 


(V)           ISSUER IS NOT, AND AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT BE, REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY”
AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 

8

--------------------------------------------------------------------------------



 


(VI)          ON THE TRADE DATE AND THE PREMIUM PAYMENT DATE (A) THE ASSETS OF
ISSUER AT THEIR FAIR VALUATION EXCEED THE LIABILITIES OF ISSUER, INCLUDING
CONTINGENT LIABILITIES, (B) THE CAPITAL OF ISSUER IS ADEQUATE TO CONDUCT THE
BUSINESS OF ISSUER AND (C) ISSUER HAS THE ABILITY TO PAY ITS DEBTS AND
OBLIGATIONS AS SUCH DEBTS MATURE AND DOES NOT INTEND TO, OR DOES NOT BELIEVE
THAT IT WILL, INCUR DEBT BEYOND ITS ABILITY TO PAY AS SUCH DEBTS MATURE.


 

(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

 

(viii)        The representations and warranties of Issuer set forth in
Section 3 of the Agreement and Section 2 of the Purchase Agreement dated as of
the Trade Date between Issuer and Credit Suisse Securities (USA) LLC, as
representative of the initial purchasers party thereto (the “Purchase
Agreement”), are true and correct as of the Trade Date and the Effective Date
and are hereby deemed to be repeated to Dealer as if set forth herein.

 

(ix)           Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

 

(x)            (A) During the period starting on the first Expiration Date and
ending on the last Expiration Date (the “Settlement Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer
shall not engage in any “distribution,” as such term is defined in Regulation M,
other than a distribution meeting the requirements of the exceptions set forth
in sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

 

(xi)           During the Settlement Period, neither Issuer nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

 

(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section
1a(12) of the U.S. Commodity Exchange Act, as amended.

 

(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

 

(d)           Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”).  The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term

 

9

--------------------------------------------------------------------------------


 

is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

(e)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

(f)            Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

 


8.     OTHER PROVISIONS:


 

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Issuer shall owe Buyer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer, a Merger Event, Insolvency or Nationalization in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party, that
resulted from an event or events within Issuer’s control) (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Buyer, confirmed in writing
within one Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M.
New York City time on the Merger Date, Tender Offer Date or Early Termination
Date, as applicable (“Notice of Share Termination”).  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date or Early
Termination Date, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in

 

10

--------------------------------------------------------------------------------


 

 

 

lieu of fractional amounts of any securities) in such Insolvency,
Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements, including, without limitation, with respect to any sale, re-sale,
assignment or transfer of such Shares, under applicable securities laws as a
result of the fact that Seller is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. If, in the reasonable judgment of Dealer,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in
Section 8(b) below apply.

 

(b)           Registration/Private Placement Procedures.  (i)  With respect to
the Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8.  If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises,  but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Buyer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer, Issuer shall make the election described
in this clause (B) with respect to Shares delivered on all Settlement Dates no
later than one Exchange Business Day prior to the first Expiration Date, and the
applicable procedures described below shall apply to all Shares delivered on the
Settlement Dates on an aggregate basis.  (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

 

(ii)           If Issuer makes the election described in clause (b)(i)(A) above:

 

(A)          Buyer (or an affiliate of Buyer designated by Buyer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Buyer or such affiliate, as the case may be, in its discretion;
and

 

(B)           Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Buyer or such affiliate
substantially similar to underwriting agreements customary for

 

11

--------------------------------------------------------------------------------


 

underwritten offerings of equity securities, in form and substance commercially
reasonably satisfactory to Buyer or such affiliate and Issuer, which
Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Buyer and its affiliates and Issuer, shall provide for the payment
by Issuer of all expenses in connection with such resale, including all
registration costs and all fees and expenses of counsel for Buyer, and shall
provide for the delivery of accountants’ “comfort letters” to Buyer or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

 

(iii)          If Issuer makes the election described in clause (b)(i)(B) above:

 

(A)          Buyer (or an affiliate of Buyer designated by Buyer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Buyer or such affiliate identified by
Buyer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

 

(B)           Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or such
affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all fees and expenses of
counsel for Buyer, shall contain representations, warranties and agreements of
Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Buyer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and

 

(C)           Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed with respect to such Shares or
any securities issued by Issuer comprising such Share Termination Delivery
Units, Issuer shall promptly remove, or cause the transfer agent for such Shares
or securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

 

(D)          Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(1) or Section 4(3) of

 

12

--------------------------------------------------------------------------------


 

the Securities Act for resales of the Shares or Share Termination Delivery
Units, as the case may be, by Dealer (or any such affiliate of Dealer).

 

(c)           Make-whole Shares. If Issuer makes the election described in
clause (i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliate
may sell (which sale shall be made in a commercially reasonable manner) such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Dealer completes the sale of all
such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value.  If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer.  If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”), at Issuer’s election (of which election Issuer shall notify Dealer
promptly following notice by Dealer to Issuer of the Additional Amount), either
(i) in cash or (ii) in a number of additional Shares (“Make-whole Shares”) in an
amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c).  This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

 

(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Buyer be entitled to
receive, or shall be deemed to receive, any Shares if, immediately upon giving
effect to such receipt of such Shares, (i) the “beneficial ownership” (within
the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder) of Shares by Buyer or any affiliate of Buyer subject to aggregation
with Buyer under such Section 13 and rules or any “group”, as such term is used
in such Section 13 and rules, of which Buyer or any such affiliate of Buyer is a
member or may be deemed to be a member (collectively, “Buyer Group”) would be
equal to or greater than 9.0% or more of the outstanding Shares or (ii) Buyer,
Buyer Group or any person whose ownership position would be aggregated with that
of Buyer or Buyer Group (Buyer, Buyer Group or any such person, a “Buyer
Person”) under Section 203 of the Delaware General Corporation Law (the “DGCL
Takeover Statute”) or any state or federal bank holding company or banking laws,
or other federal, state or local regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Buyer Person under Applicable Laws (including, without
limitation, “interested stockholder” or “acquiring person” status under the DGCL
Takeover Statute) and with respect to which such requirements have not been met
or the relevant approval has not been received minus (y) 0.5% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (i) or (ii), an “Excess Ownership Position”).  If any delivery owed to
Buyer hereunder is not made, in whole or in part, as a result of this provision,
Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Buyer gives notice to Issuer that such
delivery would not result in the existence of an Excess Ownership Position.

 

(e)           Limitations on Settlement by Issuer.  Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of 16,497,624 (as
such number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”).  Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available

 

13

--------------------------------------------------------------------------------


 

Shares”).  In the event Issuer shall not have delivered the full number of
Shares otherwise deliverable as a result of this Section 8(e) (the resulting
deficit, the “Deficit Shares”), Issuer shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions. 
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

 

(f)            Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:

 

(i)            The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

 

(ii)           Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material”.

 

(g)           Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party; provided that with respect to any Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

(i)            Buyer reasonably determines, based on advice of counsel, that it
is advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;

 

(ii)           any Person or Group (other than Permitted Holders) (1) becomes
the beneficial owner (determined in accordance with Rule 13d-3 under the
Exchange Act) of Issuer’s voting stock representing 50% or more of the total
voting power of all of Issuer’s outstanding classes of voting stock or (2) has
the power, directly or indirectly, to elect a majority of the members of
Issuer’s board of directors;

 

(iii)          the Permitted Holders become the beneficial owner (determined in
accordance with Rule 13d-3 under the Exchange Act) of Issuer’s voting stock
representing 100% of the total voting power of all of Issuer’s outstanding
classes of voting stock;

 

(iv)          any merger or consolidation of Issuer with or into any Person or
any sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of Issuer’s assets, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction(s), (1) any Person or Group (other than Permitted
Holders) becomes the beneficial owner (determined in accordance with Rule 13d-3
under the Exchange Act) of Issuer’s voting stock representing 50% or more of the
total voting power of all of Issuer’s

 

14

--------------------------------------------------------------------------------


 

outstanding classes of voting stock or (2) Permitted Holders become the
beneficial owner (determined in accordance with Rule 13d-3 under the Exchange
Act) of shares of Issuer’s voting stock representing 100% of the total voting
power of all of Issuer’s outstanding classes of voting stock; or

 

(v)           Issuer is liquidated or dissolved or holders of Shares approve any
plan or proposal for Issuer’s liquidation or dissolution.

 

Notwithstanding the foregoing, a transaction or transactions set forth in clause
(iv) above will not constitute an Additional Termination Event if at least 90%
of the consideration for Shares (excluding cash payments for fractional shares
and cash payments pursuant to dissenters’ appraisal rights) in such transaction
or transactions consists of common stock quoted or listed for trading on a
national securities exchange or market or which will be so quoted or listed when
issued or exchanged in connection with such transaction or transactions.

 

“Permitted Holders” means Anschutz Company and its affiliates.

 

“Person” and “Group” have the meanings given to them in Sections 13(d) and
14(d) of the Exchange Act or any successor provisions, and “Group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the Exchange Act or any successor
provision.

 

(h)           Extension of Settlement.  Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion based on advice of counsel, that such further division is necessary
or advisable to preserve Dealer’s hedging activity hereunder in light of
existing liquidity conditions in the cash market or stock loan market or to
enable Dealer to effect purchases of Shares in connection with its hedging
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal and
regulatory requirements.

 

(i)            Transfer and Assignment.  Buyer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time without the consent of Issuer; provided that at any time at which (i) an
Excess Ownership Position exists or (ii) a Hedging Disruption has occurred and
is continuing, if Buyer, in its discretion, is unable to effect a transfer or
assignment to a third party after using its commercially reasonable efforts on
pricing terms reasonably acceptable to Buyer such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, Buyer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists.  In the event that Buyer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(a) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.

 

(j)            Equity Rights.  Buyer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy.  For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.

 

(k)           Netting and Set-off.

 

(i)            If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Issuer to Buyer and
cash would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Buyer to Issuer and the type of property

 

15

--------------------------------------------------------------------------------


 

required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

 

(ii)           In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Buyer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Buyer or any affiliate of Buyer may have to or against
Issuer hereunder or under the Agreement against any right or obligation Buyer or
any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment or delivery pursuant to any provision
of the Agreement or hereunder.  In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind.  In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation.  In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent.  If an obligation
or right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.

 

(iii)          Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(k)) or any other agreement between the parties to the
contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against Buyer under any other transaction or
instrument; (B) Buyer may net and set off any rights of Buyer against, or
obligations of Buyer to, Issuer arising under the Transaction only against
obligations of Buyer to, or rights of Buyer against, Issuer arising under any
transaction or instrument if such transaction or instrument is classified as
equity under United States Generally Accepted Accounting Principles and (C) in
the event of bankruptcy or liquidation of Issuer, neither party shall have the
right to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it under the
Agreement, this Confirmation or any other agreement between the parties hereto,
by operation of law or otherwise.  Buyer will give notice to Issuer of any
netting or set off effected under this provision.

 

(l)            Effectiveness.  If, prior to the Effective Date, Buyer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Buyer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

 

(m)          Amendment.  If the initial purchasers party to the Purchase
Agreement exercise their right to purchase additional convertible notes as set
forth therein, then, at the discretion of Issuer, Dealer and Issuer will either
enter into a new confirmation evidencing additional warrants to be issued by
Issuer to Dealer or amend this Confirmation to evidence such additional warrants
(in each case on pricing terms acceptable to Dealer and Issuer) (such additional
confirmation or amendment to this Confirmation to provide for the payment by
Dealer to Issuer of the additional premium related thereto in an amount to be
agreed between the parties).

 

16

--------------------------------------------------------------------------------


 

(n)           Lock Up.  Prior to the first anniversary of the Trade Date, if the
initial purchasers  party to the Purchase Agreement exercise their right to
purchase additional convertible notes set forth therein and Issuer does not
elect to issue the maximum number of Additional Warrants as provided in
paragraph (m) above, Issuer shall not issue or enter into any warrant, a call
option, a variable forward or other derivative linked to the Shares
(collectively, “Warrants”), whether cash settled and/or physically settled
and/or net share settled, without a prior written consent of Dealer which shall
not be unreasonably withheld, unless such Warrants are issued (i) pursuant to
any present or future employee, director or consultant benefit plan or program
of Issuer or any hedging arrangements in respect thereof, (ii) to all Issuer’s
stockholders as a free distribution or a distribution for less than the fair
market value of such Warrants (as determined by the Calculation Agent), (iii) as
part of mandatorily convertible units in a bona fide capital raising transaction
unrelated to the convertible notes sold pursuant to the Purchase Agreement, or
(iv) as part of a bona fide Share repurchase transaction unrelated to the
convertible notes sold pursuant to the Purchase Agreement.  “Additional
Warrants” shall equal to the product of (i) the Warrant Entitlement, (ii) the
initial conversion rate of the convertible notes and (iii) the aggregate
principal amount of the additional convertible notes purchased by the initial
purchasers divided by USD1,000.

 

(o)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Issuer,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

 

(p)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.

 

(q)           Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(r)            Waiver of Trial by Jury.  EACH OF ISSUER AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES OR ISSUER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

(s)           Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

 

(t)            Governing Law.  THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

(u)           Dealer/Agent.

 

(i)            Dealer represents that it is an “OTC derivatives dealer” as such
term is defined in the Securities and Exchange Act of 1934 and is an affiliate
of a broker-dealer that is registered with and fully regulated by the Securities
and Exchange Commission, Agent.

 

(ii)           Dealer is not a member of the SIPC (Securities Investor
Protection Corporation).

 

(iii)          The date and time of the Transaction evidenced hereby will be
furnished by Agent to Issuer upon written request, and Agent will furnish to
Issuer, upon written request, a

 

17

--------------------------------------------------------------------------------


 

statement as to the source and amount of any remuneration received, or to be
received by, Agent in connection with the Transaction evidenced hereby.

 

18

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

 

 

CREDIT SUISSE CAPITAL LLC

 

 

 

 

 

By:

/s/ Barry Dixon

 

 

 

Name: Barry Dixon

 

 

Title: Authorized Signatory

 

 

 

By:

/s/ Vittorio Scialoja

 

 

 

Name: Vittorio Scialoja

 

 

Title: Authorized Signatory

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,
AS AGENT FOR CREDIT SUISSE
CAPITAL LLC

 

 

 

 

 

By:

/s/ Marisa Scauzillo

 

 

 

Name: Marisa Scauzillo

 

 

Title: Vice President

 

 

 

 

By:

/s/ Bik Kwan Chung

 

 

 

Name: Bik Kwan Chung

 

 

Title: Vice President

 

 

 

 

 

 

Agreed and Accepted By:

 

REGAL ENTERTAINMENT GROUP

 

 

By:

/s/ Amy Miles

 

 

Name: Amy Miles

 

 

Title: CFO

 

 

--------------------------------------------------------------------------------


 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

 

1

 

274,960

 

6/13/2011

 

2

 

274,960

 

6/14/2011

 

3

 

274,960

 

6/15/2011

 

4

 

274,960

 

6/16/2011

 

5

 

274,960

 

6/17/2011

 

6

 

274,960

 

6/20/2011

 

7

 

274,960

 

6/21/2011

 

8

 

274,960

 

6/22/2011

 

9

 

274,960

 

6/23/2011

 

10

 

274,960

 

6/24/2011

 

11

 

274,960

 

6/27/2011

 

12

 

274,960

 

6/28/2011

 

13

 

274,960

 

6/29/2011

 

14

 

274,960

 

6/30/2011

 

15

 

274,960

 

7/1/2011

 

16

 

274,960

 

7/5/2011

 

17

 

274,960

 

7/6/2011

 

18

 

274,960

 

7/7/2011

 

19

 

274,960

 

7/8/2011

 

20

 

274,960

 

7/11/2011

 

21

 

274,960

 

7/12/2011

 

22

 

274,960

 

7/13/2011

 

23

 

274,960

 

7/14/2011

 

24

 

274,960

 

7/15/2011

 

25

 

274,960

 

7/18/2011

 

26

 

274,960

 

7/19/2011

 

27

 

274,960

 

7/20/2011

 

28

 

274,960

 

7/21/2011

 

29

 

274,960

 

7/22/2011

 

30

 

274,972

 

7/25/2011

 

 

2

--------------------------------------------------------------------------------